FILED
                              NOT FOR PUBLICATION                           MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANGEL MUNOZ MORALES and                           No. 07-71211
ALEJANDRA MUNOZ,
                                                  Agency Nos. A075-509-942
               Petitioners,                                   A075-509-943

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Angel Munoz Morales and Alejandra Munoz, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Mohammed v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791–92 (9th Cir. 2005), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying as untimely petitioners’

motion to reopen because the motion was filed more than 90 days after the final

administrative order. See 8 C.F.R. § 1003.2(c)(2); see also Cruz v. Mukasey, 532

F.3d 946, 949 (9th Cir. 2008) (per curiam) (“The pendency of a petition for review

of an order of removal does not toll the statutory time limit for the filing of a

motion to reopen with the BIA.”).

      PETITION FOR REVIEW DENIED.




                                            2                                       07-71211